Citation Nr: 1026916	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  06-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUES

1.  Entitlement to an increased rating for dysthymic disorder, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1981 to October 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Sioux Falls, South 
Dakota (RO) and Board remand.  

During the pendency of this appeal, the Veteran's representative 
alleged ongoing difficulties with employment due to the Veteran's 
service-connected dysthymic disorder, noting that his counselor 
questioned the feasibility of employment.  The issue of 
entitlement to a total evaluation based on individual 
unemployability (TDIU) is, therefore, properly before the Board.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This issue will 
be addressed in the remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the Veteran's service-
connected dysthymic disorder is manifested by depressed, 
dysthymic, anxious, or euthymic mood; dysthymic, restricted, or 
constricted affect; impaired short-term memory; mildly impaired 
impulse control; diminished or occasional eye contact; suicidal 
thoughts; occasional crying spells; hopelessness; sleep 
disturbance; weight gain; decreased libido; nightmares; constant 
worry; poor concentration; social isolation; occasional 
flashbacks; and fear of being out in public or around a lot of 
people.  The evidence also shows that the Veteran was alert and 
fully oriented; well-groomed with good hygiene; had organized, 
logical and goal-directed thoughts with no evidence of thought 
disorder; had fair or good insight and judgment; no evidence of 
hallucinations or delusions; no evidence of obsessive or 
ritualistic behavior; no evidence of panic attacks; and was able 
to perform the activities of daily living.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Upon 
receipt of a substantially complete application for benefits, VA 
must notify the Veteran of what information or evidence is needed 
in order to substantiate the claim, and it must assist the 
Veteran by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to a May 2010 readjudication of the Veteran's claim, 
letters dated in August 2005 and March 2006 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. 
Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by a 
re-adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 
(Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 
556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in this 
case.  The Veteran's service treatment records, VA medical 
treatment records, vocational rehabilitation records, Social 
Security Administration (SSA) records, and identified private 
medical treatment records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided 
with four VA examinations with regard to his dysthymic disorder.  
The Veteran has not indicated that he found any of the 
examinations to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations are adequate, as they provide sufficient 
detail to determine the severity of and rate the Veteran's 
service-connected dysthymic disorder during the time period on 
appeal.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion regarding 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is available 
and not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will be 
expected in all cases.  38 C.F.R. § 4.21 (2009); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

With regard to the Veteran's claim for entitlement to an 
increased rating for dysthymic disorder, the present level of 
disability is of primary concern.  Staged ratings are, however, 
appropriate when the factual findings show distinct time periods 
in which a disability exhibits symptoms that warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a February 2003 rating decision, the RO granted service 
connection for dysthymic disorder and assigned an initial 
evaluation of 30 percent, effective April 22, 2002, under 
38 C.F.R. § 4.130, Diagnostic Code 9433.  In an April 2004 rating 
decision, the RO granted an increased rating of 50 percent for 
the Veteran's dysthymic disorder, effective November 3, 2003, 
under 38 C.F.R. § 4.130, Diagnostic Code 9433.  In a February 
2005 rating decision, the RO denied the Veteran's claim for 
entitlement to an increased rating greater than 50 percent for 
service-connected dysthymic disorder.  Although the Veteran filed 
a notice of disagreement with that decision in March 2005, that 
same month he withdrew his appeal.  In July 2005, the Veteran 
filed the present claim for entitlement to an increased rating 
greater than 50 percent for service-connected dysthymic disorder.  
By a December 2005 rating decision, the RO denied the Veteran's 
claim.  The Veteran perfected his appeal in May 2006.

The current regulations establish a general rating formula for 
mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  However, 
the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan, 16 
Vet. App. 436.  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9433, dysthymic disorder is rated 50 
percent disabling when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent evaluation 
is warranted where there is objective evidence demonstrating 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to suicidal ideation; obsessional rituals 
which interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such as 
unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including work 
or a work-like setting; and the inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9433.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and has some interpersonal 
relationships.  A GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  A GAF score of 41-50 shows serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
DSM-IV at 46-47.  

In January 2005, the Veteran underwent a VA mental disorders 
examination.  The report notes the Veteran's complaints of 
depression; low, irritable mood; irritability; frustration; 
occasional crying spells triggered by thinking about the family 
members that have died and worrying about his own health; 
hopelessness; sleep disturbance; weight gain; nightmares; 
difficulty reading and comprehending; occasional suicidal 
thoughts without plan or intent; and constant worry.  The Veteran 
stated that he had two sons, whom he worried about.  He also 
noted that he had not worked since 2000 and that he worried about 
his ongoing ability to work.  He explained that he has not been 
able to engage in physical labor since he had heart attacks.  He 
indicated that he was undergoing vocational rehabilitation.  He 
reported that he was a religious person, and that he prayed a 
lot.  He stated that he was divorced and that he lived with his 
sister and one son.  He reported that he enjoyed watching 
television, watching movies, playing cards, and learning 
beadwork, and that he had a goal of wanting to learn to use the 
computer.  He also indicated that he served on a housing board at 
his tribe.  He noted that he had a female friend, but that he was 
not in a relationship due to intense fear of rejection and sexual 
problems.

Mental status examination revealed the Veteran to be 
appropriately dressed with adequate grooming and hygiene.  Eye 
contact was fairly good, and he seemed mildly anxious.  His 
manner was reserved, but he engaged fairly easily with the 
examiner.  Speech was fluent, and thoughts were organized, 
logical, and goal-directed.  Intelligence was average and fund of 
knowledge for current events was adequate.  There was no evidence 
of thought disorder.  The Veteran denied suicidal intent or plan, 
but reported occasional fleeting suicidal thoughts and fear of 
death.  Insight and judgment were good.  The diagnosis was 
chronic depression, and a GAF score of 50 was assigned.  The 
examiner noted that the Veteran had chronic depression and fairly 
severe anxiety, and that a lot of his anxiety seemed to center 
around concerns about his family history that included premature 
death due to cardiac problems.  The examiner further reported 
that the Veteran had a goal of establishing a home of his own and 
going back to work or school, but that he appeared fairly 
impaired by his depression and anxiety.

In a February 2005 statement, Father T.G. reported that the 
Veteran had depression.

A March 2005 VA counseling record reflects that the Veteran had 
no significant psychiatric complaints.  He noted that he was 
unhappy with his 50 percent evaluation for dysthymic disorder, 
but stated that it might be good for him to return to work rather 
than rely on disability.  Mental status examination revealed the 
Veteran to be well-groomed, alert, and fully oriented.  His mood 
was mildly dysthymic, and his affect was congruent.  Eye contact 
was good, and the Veteran did not appear to be responding to 
internal stimuli.  Speech was fluent and unpressured, and the 
Veteran interacted appropriately with the clinician.  Immediate, 
recent, and remote memories were grossly intact, and thought 
processes seemed logical.  The Veteran did not appear psychotic 
or suicidal.  Insight and judgment were fair.  The diagnosis was 
depression, and a GAF score of 69 was assigned.  

A May 2005 VA counseling record notes that the Veteran had no 
significant psychiatric complaints.  He reported that sleep and 
appetite were good, and he denied side effects of medication.  
Mental status examination revealed the Veteran to be casually 
dressed with good grooming.  He was alert and fully oriented.  
His mood was mildly anxious, and his affect was congruent.  Eye 
contact was good, and he did not respond to internal stimuli.  
Speech was fluent and unpressured, and the Veteran's interaction 
with the clinician was appropriate.  Memory was grossly intact, 
and thought processes were logical.  The Veteran did not seem 
psychotic or suicidal.  Insight and judgment were fair.  The 
diagnosis was depression, and a GAF score of 67 was assigned.  

In July 2005, the Veteran reported that he was involved in tribal 
activities, and that he enjoyed it.  He also reported that he did 
not usually have sleep problems.  Mental status examination 
revealed the Veteran to be casually dressed, clean, and polite.  
Mood was up and down, and affect was dysthymic.  There was no 
suicidal ideation, but there was a slight anxious tone in the 
Veteran's voice.  Insight was fair.  The Veteran noted that he 
gained weight because he didn't exercise too much.  He was 
concerned about employment.  The diagnosis was depression.

Private medical treatment records from J.J., M.D. reflect the 
Veteran's complaints of and treatment for dysthymic disorder.  In 
May 2005, the Veteran complained of depression and anxiety.  He 
also reported nightmares twice per week and thoughts of death 
without active suicidal ideation.  The Veteran denied a history 
of suicide attempts.  He complained of concerns over recent 
weight gain, decrease in libido, poor concentration, poor memory, 
and frustration.  He indicated that he wanted to stay in his 
community, but that he could not find meaningful employment, and 
that he had significant doubts that he could function at a job if 
one were available due to his mental state.  Mental status 
examination revealed the Veteran's mood to be moderately 
depressed and his affect to be moderately restricted.  Speech was 
normal and goal-directed.  Eye contact was mildly diminished, but 
psychomotor activity was normal.  Thought processes and thought 
content were intact.  Insight and judgment appeared good.  The 
diagnosis was "[u]ncompensated depression with history 
suggestive of posttraumatic stress disorder."  In June 2005, the 
Veteran reported feeling insecure in relationships with women and 
difficulties in relationships with his family.  He reported that 
he was withdrawing from the local boards that he volunteered to 
serve on.  He denied suicidal ideation, but reported continued 
thoughts of death.  He complained of poor concentration and 
memory, and noted that there were times when he forgot dates, 
months, and phone numbers.  He also reported nightmares, but 
denied hallucinations.  Mental status examination revealed the 
Veteran to be pleasant with good hygiene.  His mood was depressed 
and his affect was restricted.  Eye contact was diminished, but 
the rest of the mental status examination was stable.  The 
diagnoses were history of major depression that "remains 
uncompensated," anxiety disorder, and posttraumatic stress 
disorder.  The physician noted that the Veteran was 50 percent 
disabled for dysthymic disorder, but stated that "in actuality I 
think his mental health issues run much deeper than that."  The 
physician reported that the Veteran had "deficiencies in the 
workplace, with family relationships, and maintaining intimate 
relationships."  

In August 2005, the Veteran underwent another VA mental disorders 
examination.  The Veteran stated that he had no employment since 
his last psychiatric examination, but that he was active in 
tribal affairs on an unpaid basis, served on the local school 
board, served as a district vice chairman, and served on a board 
of commissioners for housing.  He noted that he was unable to do 
the heavy physical work that he used to do when he worked 
construction due to his physical problems.  He complained of 
depressed mood four to five days per week, sleep disturbance, low 
energy level, difficulty concentrating on a daily basis, 
difficulty making decisions, feelings of hopelessness, and low 
self-esteem.  The Veteran stated that he lived with his sister, 
his sister's daughter, her two grown sons, and two dogs.  He 
reported that he enjoyed horseback riding, reading, watching 
television, and being involved in tribal affairs.  He noted that 
he had a girlfriend that he had been involved with for four 
years, but that he was not sexually involved with her.  He also 
indicated that he had two grown sons, and that he had contact 
with them.  The Veteran denied any side effects from his 
psychiatric medication.

Mental status examination revealed the Veteran to be friendly and 
cooperative.  There was no evidence of impairment of thought 
process or communication ability.  There was no evidence of 
delusions, hallucinations, or inappropriate behavior.  The 
Veteran denied homicidal thoughts, plans, or intent, but reported 
suicidal thoughts without plan or intent twice per month.  The 
Veteran evidenced an ability to maintain personal hygiene and to 
perform other basic activities of daily living.  He was alert and 
fully oriented, and there was no evidence of short-term memory 
impairment.  There was some impairment in long-term memory.  The 
Veteran did not engage in any obsessive or ritualistic behavior 
that would interfere with routine activities.  His rate and flow 
of speech was appropriate, and there were no irrelevant, 
illogical, or obscure speech patterns.  The Veteran denied panic 
attacks.  His mood was mildly depressed, and he had mild 
impairment in impulse control manifested primarily in difficulty 
controlling his temper at times.  The Veteran stated that he had 
verbal outbursts of anger on average every one to two weeks.  The 
examiner explained that the Veteran demonstrated mild to moderate 
impairment in social and occupational functioning as a result of 
his service-connected dysthymic disorder, and that there was not 
any significant change in social or occupational impairment due 
to his dysthymic disorder when compared with a January 2003 
rating examination.  The diagnosis was dysthymic disorder, and a 
GAF score of 60 was assigned.

A December 2005 private treatment record from Dr. J.J. notes the 
Veteran's complaints of difficulty sleeping with occasional 
suicidal thoughts without plan.  Mental status examination was 
stable.  The Veteran's mood was moderately depressed and his 
affect was moderately restricted.  Speech was goal-directed, and 
hygiene was good.  Eye contact was mildly diminished and 
psychomotor activity was adequate.  Thought processes and content 
were appropriate and insight was good.  The diagnosis was chronic 
depression, "uncompensated," moderate in severity.  A February 
2006 treatment record from Dr. J.J. notes that the Veteran 
reported that his depression was better and that he was not quite 
so down all of the time.  Mental status examination revealed the 
Veteran to have a calm, somewhat depressed mood.  Affect was 
restricted, and psychomotor activity was normal.  Thought 
processes and thought content were appropriate, and the Veteran 
was not delusional.  There was no evidence of mania.  The 
diagnoses were mixed mood disorder manifesting with chronic 
depression and anxiety, and possible posttraumatic stress 
disorder.  A March 2006 treatment record from Dr. J.J. reflects 
that the Veteran reported nightmares, chronic insomnia, 
occasional flashbacks, anxiety, and reluctance to participate in 
public gatherings and ceremonies.  He stated that his anger was 
sometimes unmanageable, and that he had yelled at people and used 
harsh language inappropriately.  He complained of difficulty 
concentrating and anxiety attacks.  In an April 2006 letter, Dr. 
J.J. stated that he disagreed with the diagnosis of dysthymia, 
and believed that the Veteran had major depression and 
posttraumatic stress disorder.

A May 2006 VA treatment record reveals that the Veteran's mood 
was euthymic and his affect was constricted.  There was no 
suicidal or homicidal ideation.

In a July 2006 hearing before the RO, the Veteran testified that 
his service-connected dysthymic disorder caused him to feel 
fatigued and have problems with concentration.  He also reported 
sleep disturbance, nightmares, feeling scared of being out in 
public or around a lot of people, suicidal thoughts, difficulty 
with memory, confusion, depression, social isolation, and night 
sweats.  He stated that he was divorced, but that he was close to 
his sister and a friend from school.  He also noted that he had 
two sons that he struggled to support.  He reported that he was 
not employed, but that he was participating in vocational 
rehabilitation.  He stated that he took medication for 
depression, but that it caused him to have suicidal thoughts.  He 
noted that he never tried to commit suicide because he was too 
scared, but that he had thought about killing himself with a 
rifle.  

VA vocational rehabilitation counseling reports from October 2005 
through December 2005 reflect that the counselor questioned the 
feasibility of the Veteran's return to employment due to various 
factors including his depression disability, the labor market in 
his location, his sporadic employment history, and no employment 
since 1999.  The counselor noted that many of the positions found 
were part-time, but that this would best fit his needs because he 
was unlikely to tolerate full-time employment.  The best 
employment fit for the Veteran appeared to be light clerical 
work.  The counselor reported that she continued to question the 
Veteran's employability.

In August 2006, the Veteran underwent a VA mental disorders 
examination.  The Veteran reported that he lived with his sister 
and rented space from her.  He noted that he was married for five 
years and that he had been divorced approximately 10 years.  He 
stated that he had two sons.  The Veteran also indicated that he 
last worked seven years before at a garbage pickup, and that he 
worked at that job for four months.  He stated that he had not 
worked for the past seven years due to heart problems and 
depression.  The Veteran complained of symptoms including sad, 
irritable mood; low energy; decreased concentration; social 
isolation; poor sleep; negative thoughts of hopelessness, 
helplessness, and worthlessness; and suicidal thoughts three to 
four times monthly.  The Veteran reported that stressors included 
a female friend who wanted money from him and made threats 
against him.  He stated that he did volunteer work and made a 
small amount of money from serving on the tribal housing board as 
well as being district vice chairman.  

Mental status examination revealed the Veteran to be casually 
dressed with occasional eye contact.  His speech rate was normal 
and his thought processes were logical.  Associations were 
intact, and perceptions yielded no definite auditory or visual 
hallucinations.  The Veteran denied obsessions and compulsions, 
but admitted to occasional thoughts of suicide without plan or 
intent.  Affect was mildly anxious, but the Veteran was alert and 
fully oriented.  Recent memory was mildly decreased with intact 
remote memory.  Attention and concentration were generally 
acceptable.  Range and fund of knowledge were acceptable.  
Judgment and insight were acceptable.  The examiner reported that 
the Veteran had no impairment of thought processes and no 
difficulties with delusions.  He had occasional thoughts of 
suicide without plan or intent.  He maintained personal hygiene 
and other basic activities of daily living.  He was fully 
oriented with mild recent memory loss but intact remote memory.  
He did not have panic attacks, but did have depressed mood daily.  
He had no difficulties with impulse control, but did have sleep 
impairment, low energy, and decreased concentration.  The 
examiner reported that the Veteran demonstrated a considerable 
impairment in his ability to focus on timely task completion and 
a considerable impairment in his ability to tolerate the 
increased mental demands and stress of the work place secondary 
to service-connected dysthymia.  The diagnosis was dysthymia, and 
a GAF score of 50 was assigned.

The Veteran's SSA records reveal that he is receiving SSA 
disability compensation benefits for ischemic heart disease and 
disorders of the back.  They do not show that the Veteran is 
receiving any benefits for a psychiatric disorder.  In addition, 
although there are some psychiatric records contained within the 
SSA records, they are not pertinent to the Veteran's current 
claim for the time period on appeal.

In October 2009, the Veteran underwent a VA mental disorders 
examination.  The Veteran reported difficulties with 
concentration.  He stated that he was divorced and had two sons, 
that he was living in a trailer, and that his two nephews 
sometimes stayed with him.  The Veteran indicated that he last 
worked 10 years before at a garbage pickup.  He stated that he 
had not worked due to his heart problems and his dysthymic 
disorder.  The examiner reported that the Veteran had chronic, 
daily, considerable symptoms of dysthymic disorder.  The Veteran 
noted that he had a few friends, but that he was anxious in 
crowds and tended to avoided them, and also that he socially 
isolated at times.  The Veteran complained of symptoms including 
daily sad affect and mood; poor sleep; chronically low energy; 
poor concentration; thoughts of hopelessness, helplessness, and 
worthlessness; and thoughts of suicide without any plan or 
intent.  He denied homicidal thoughts, a history of mania or 
hypomania, and a history of physical or sexual abuse.

Mental status examination revealed the Veteran to be casually 
dressed with occasional eye contact.  Speech rate and flow were 
normal and thought processes were logical with normal 
communication.  Associations were intact and perceptions yielded 
no hallucinations, delusions, obsessions, or compulsions.  Affect 
was mildly restricted.  The Veteran was fully oriented with 
mildly diminished short-term memory but intact long-term memory.  
Attention, concentration, language, and fund of knowledge were 
acceptable.  Judgment and insight were also acceptable.  The 
Veteran maintained personal hygiene and other basic activities of 
daily living.  The VA examiner reported that there was no 
impairment of thought processes or communications; no delusions 
or hallucinations; and no inappropriate behavior.  The Veteran 
reported occasional thoughts of suicide without definite plan or 
intent and denied homicidal thoughts.  There was no evidence of 
panic attacks and no evidence of impaired impulse control.  The 
Veteran had daily sad mood and affect and chronically poor and 
variable sleep.  The VA examiner noted that the Veteran 
demonstrated a considerable impairment in his ability to focus on 
timely task completion and a considerable impairment in his 
ability to tolerate the increased mental demands and stress of 
the workplace secondary to his service-connected dysthymic 
disorder.  The VA examiner also reported that the Veteran's 
dysthymic disorder "prevents employment."  The diagnosis was 
dysthymic disorder, and a GAF score of 50 was assigned.

In this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board may not 
base a decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Accordingly, based on the analysis of the evidence as 
outlined below, the Board finds that the evidence does not 
support a disability rating in excess of 50 percent for the 
Veteran's service-connected dysthymic disorder.

As noted above, GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter, 8 
Vet. App. at 242.  The Veteran's GAF scores of 50 reveal serious 
symptoms or any serious impairment in social, occupational, or 
school functioning.  The Veteran's GAF score of 60 shows moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  The Veteran's GAF scores of 67 and 69 
reveals some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functioning 
pretty well, and has some meaningful interpersonal relationships.  
See DSM-IV at 46-47.  

Although GAF scores are important in evaluating mental disorders, 
the Board must consider all the pertinent evidence of record and 
set forth a decision based on the totality of the evidence in 
accordance with all applicable legal criteria.  See Carpenter, 8 
Vet. App. at 242.  Accordingly, an examiner's classification of 
the level of psychiatric impairment, by word or by a GAF score, 
is to be considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2009); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The Veteran reported symptoms including depression; low, sad, or 
irritable mood; frustration; occasional crying spells; 
hopelessness; sleep disturbance; weight gain; decreased libido; 
nightmares; occasional suicidal thoughts without plan or intent; 
constant worry; poor concentration; and poor memory such as 
forgetting dates, months, and telephone numbers.  He also noted 
feeling insecure in relationships with women; difficulties in 
relationships with family; social isolation; low energy; low 
self-esteem; occasional flashbacks; and fear of being out in 
public or around a lot of people.  He stated that he enjoyed 
watching television, watching movies, playing cards, learning 
beadwork, being involved in tribal activities, horseback riding, 
and reading.  He also reported that he was close with his sister, 
a friend from school, his sons, and a female friend, but that he 
was not in a relationship due to intense fear of rejection and 
sexual problems.  The Veteran indicated that he has not worked 
since 2000 as a result of both his heart problems and his 
dysthymic disorder, but that he was undergoing vocational 
rehabilitation and wished to return to work.  He also reported 
that he was active in tribal affairs on an unpaid basis, served 
on the local school board, served as a district vice chairman, 
and served on a board of commissioners for housing.

The medical evidence shows that the Veteran was regularly alert 
and fully oriented.  Speech was regularly normal, and the Veteran 
was well-groomed and appropriately dressed with adequate grooming 
and hygiene.  Eye contact was usually good, but on occasion was 
diminished or occasional.  The Veteran's thoughts were organized, 
logical, and goal-directed, and there was no evidence of thought 
disorder or impaired communication.  The Veteran reported 
suicidal thoughts, but denied intent or plan, and also denied 
homicidal ideation.  Insight and judgment were fair or good.  The 
Veteran's mood was depressed, dysthymic, anxious, or euthymic, 
and his affect was dysthymic, restricted, or constricted.  Short-
term memory was sometimes impaired, but long-term memory was 
intact.  There was no evidence of hallucinations or delusions, 
and the Veteran denied obsessions and compulsions.  The Veteran 
was able to maintain personal hygiene and to perform the basic 
activities of daily living.  There was no evidence of obsessive 
or ritualistic behavior, and the Veteran denied panic attacks.  
There was a mild impairment in impulse control manifested in his 
difficulty controlling his temper.  VA vocational rehabilitation 
records show that the Veteran's dysthymic disorder was a 
component in his difficulty obtaining employment.

With consideration of the entire record, the Board finds that the 
evidence does not show that the Veteran's dysthymic disorder 
meets the criteria for the next higher disability rating of 70 
percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433.  
While the Veteran consistently reported suicidal ideation and 
some indication of impaired impulse control and difficulty in 
adapting to stressful circumstances, neither the lay evidence nor 
the medical evidence of record show obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; spatial disorientation; or 
neglect of personal appearance and hygiene.  Although there is 
evidence of near-continuous depression, the evidence shows that 
the Veteran was regularly able to perform the basic activities of 
daily living; thus, the evidence does not show near-continuous 
depression affecting the ability to function independently, 
appropriately, and effectively.  In addition, while the Veteran 
reported social isolation, he stated that he was close with his 
sister, a friend from school, and his sons; accordingly, the 
evidence does not show an inability to establish and maintain 
effective relationships.  The Board has also considered the 
Veteran's symptoms which are not specifically contemplated by the 
Rating Schedule, including frustration, occasional crying spells, 
hopelessness, sleep disturbance, weight gain, decreased libido, 
nightmares, constant worry, poor concentration, low self-esteem, 
flashbacks, and fear of being in public or around a lot of 
people.  While those symptoms certainly contribute to the 
impairment caused by the Veteran's dysthymic disorder, they do 
not show occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood sufficient to warrant a 70 percent evaluation.  
Mauerhan, 16 Vet. App. 436.  Accordingly, although the evidence 
of record demonstrates some of the symptomatology contemplated in 
a 70 percent evaluation, the Veteran's disability picture more 
closely corresponds to the requirements for a 50 percent 
evaluation.  For the foregoing reasons, an increased evaluation 
greater than 50 percent for service-connected dysthymic disorder 
is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9433.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there 
are 'exceptional or unusual' factors which render application of 
the schedule impractical").  Therefore, initially, there must be 
a comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability with the established 
criteria found in the Rating Schedule for that disability.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the Veteran's 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  

The Board finds that the Veteran's dysthymic disorder is not so 
unusual exceptional in nature as to render the rating for this 
disorder inadequate.  The criteria by which the Veteran's 
dysthymic disorder is evaluated specifically contemplate the 
level of impairment caused by that disability.  Id.  As 
demonstrated by the evidence of record, the Veteran's dysthymic 
disorder is manifested by depressed, dysthymic, anxious, or 
euthymic mood; dysthymic, restricted, or constricted affect; 
impaired short-term memory; mildly impaired impulse control; 
diminished or occasional eye contact; suicidal thoughts; 
occasional crying spells; hopelessness; sleep disturbance; weight 
gain; decreased libido; nightmares; constant worry; poor 
concentration; social isolation; occasional flashbacks; and fear 
of being out in public or around a lot of people.  The evidence 
also shows that the Veteran was alert and fully oriented; well-
groomed with good hygiene; had organized, logical and goal-
directed thoughts with no evidence of thought disorder; had fair 
or good insight and judgment; no evidence of hallucinations or 
delusions; no evidence of obsessive or ritualistic behavior; no 
evidence of panic attacks; and was able to perform the activities 
of daily living.  When comparing this with the symptoms 
contemplated in the Rating Schedule, the Board finds that the 
schedular evaluation regarding the Veteran's dysthymic disorder 
is not inadequate.  Therefore, the schedular evaluation is 
adequate and no referral is required. 

After review of the evidence of record, there is no evidence of 
record that would warrant a rating in excess of 50 percent for 
the Veteran's service-connected dysthymic disorder at any time 
during the period pertinent to this appeal.  38 U.S.C.A. 5110 
(West 2002); see also Hart, 21 Vet. App. 505.  While there have 
been day-to-day fluctuations in the manifestations of the 
Veteran's service-connected dysthymic disorder, the evidence 
shows no distinct periods of time since service connection became 
effective, during which the Veteran's dysthymic disorder has 
varied to such an extent that a rating greater or less than 50 
percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2009) (VA 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability of 
disability evaluations).

Accordingly, as the preponderance of the evidence is against a 
rating in excess of 50 percent for the Veteran's 
service-connected dysthymic disorder during the period pertinent 
to this appeal, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 50 percent for service-
connected dysthymic disorder is denied.


REMAND

With regard to the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU), in various 
statements and in a July 2006 hearing before the RO, the 
Veteran's representative alleged that the Veteran was unemployed 
and had ongoing difficulties with employment due to his dysthymic 
disorder, noting that his counselor questioned the feasibility of 
employment.  Thus, the issue of entitlement to TDIU has been 
raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  A request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or 
the record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on individual 
unemployability as a result of that disability is warranted.  Id 
at 455.  As the RO has not yet considered whether the Veteran is 
entitled to TDIU, the issue must be remanded to the RO for 
consideration.

In addition, when a Veteran fails to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), but is unemployable 
due to service-connected disabilities, the RO must submit such 
cases to the Director, Compensation and Pension Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b) (2009).  Thus, 
the RO must also consider whether the Veteran meets the criteria 
for submission of the Veteran's claim to the Director, 
Compensation and Pension Service for extraschedular consideration 
of TDIU.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to his claim of 
entitlement to TDIU.

2.  After completing any required 
development, including referring the appeal 
to the Director, Compensation and Pension 
Service, for extraschedular consideration of 
TDIU if warranted, the RO must readjudicate 
the issue of whether TDIU is warranted.  As 
part of this readjudication, the RO must 
specifically discuss whether the Veteran's 
claim should be submitted to the Director, 
Compensation and Pension Service for 
extraschedular consideration of TDIU.  If the 
claim on appeal remains denied, the Veteran 
and his representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


